IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BRANDON M. CARTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3032

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2014.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Brandon M. Carter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.